Curia.

The testimony of the witness who heard the plaintiff tell the overseer that he would open his fence, when , , . the latter wished to work the road, seems to admit that a roaci had been laid there; hut by the 39th section of the act to regulate highways, (2 R. L. 283,) the plaintiff was entitled to 60 days notice from the commissioners, or a majority of them, to remove his fences : and the overseer had no right , ... , . , . to open the road without their orders. The verdict is against ^aw an¿ evidence.
T 1 Judgment reversed.